  Case 3:20-cv-00696-K-BK Document 6 Filed 06/17/20      Page 1 of 1 PageID 62



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

SENECA TAKI MCCOY,             §
             Petitioner,       §
                               §
v.                             §              Civil Case No. 3:20-CV-696-K
                               §
LORIE DAVIS-DIRECTOR TDCJ-CID, §
              Respondent.      §




  ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. No objections were filed. The Court reviewed the

proposed Findings, Conclusions, and Recommendation for plain error. Finding none,

the Court ACCEPTS the Findings, Conclusions, and Recommendation of the United

States Magistrate.

      IT IS THEREFORE ORDERED that the petition for writ of habeas corpus under

28 U.S.C. § 2241 is summarily DISMISSED WITHOUT PREJUDICE for failure to

comply with a court order and for lack of prosecution.

      SO ORDERED.

      Signed June 17th, 2020.


                                       ____________________________________
                                       ED KINKEADE
                                       UNITED STATES DISTRICT JUDGE
